Brown, President.
The appellant was a married woman resident with her husband in the city of Chicago, in the State of Illinois. The appellee was an unmarried lady resident in the city of Richmond, in the State of Virginia, and a relative of the appellant. The appellant having estate and debts due her in her own right and for her sole and separate use by deed of settlement, went from Chicago to Richmond during the war, by permission of General Scott, and having before the war placed her infant daughter, about nine or ten years old, in the custody of the appellee, acknowledged herself indebted to the appellee in the sum of 1600 dollars, on account of support, education and advancement of the daughter, and at the same time gave the appellee an order on Richard H. Lee, her trustee, who had in his hands money of the said estate due to the appellant, but which he declined to pay to her, on account of her relation as resident of a loyal State, and the confiscation acts of the confederate government. It is manifest that the object of the parties was in the first instance, to save this property and money of the *441appellant from being confiscated by the rebel authorities, and the transaction in question was the plan adopted to attain that end; and I think it equally clear, that upon the faith of it, and in payment of prior claims, the appellee received the note and order, and still further took care 'of the daughter of the appellant for a long time, and incurred considerable expense in her support, education and travel. She failed, however, it seems, to. get the money from Mr. Lee, as expected; the confederates were too sharp for that, though the scheme was well laid and the agents apparently well selected. It is apparent, from the evidence and correspondence, that Mrs. Wright was indebted and under great obligations to Miss Graham for her care and support and education of her daughter, and fully recognized it before. the war began. The same thing, and state of things, continued for a long period during the war. That Mr. Wright was insolvent, and Mrs. Wright destitute of means save as they might be derived from her estate in Virginia, then under the domination of the confederate power. That Miss Graham discharged her trust with fidelity and credit, and is justly entitled in natural justice, to a fair compensation out of that estate, upon the faith of which the parties all acted, and manifestly relied. Under the inexorable rule as laid down in the case of Greenwold v. Waddington, 16 Johns.; and Coppell v. Hall, 7 Wal.; the single bill for 1600 dollars given by Mrs. Wright to Miss Graham, was void,* and if the action depended on the validity of that paper as the sole contract or ground of obligation, it' could not perhaps be sustained. But the original indebtedness before the hostile relations arose, was not affected by that relation further than to suspend the payment during the war; and though the said note be void as a contract, it is nevertheless an admission of the party of a pre-existing obligation, and which may be enforced in a court of justice and proved by such admissions of the party. But in addition to this, the claim of Miss Graham rests on a higher consideration than mere contract; it springs out of the natural obliga' *442tion of the parent to provide tbe offspring with the necessaries of life suited to its condition. So situated, and surrounded by events over which the parties had no control, the mother unable to perform for her child these natural duties and obligations, as the best and all that she could do, casts them upon her kinswoman who did not, in the hour of need, either shrink from the task or betray the trust. Upon every principle of natural justice and relationship, she should be remunerated out of the mother’s estate, which was then within her reach, and upon which the parties relied.
Whether the compensation so due would amount to the exact sum of 1600 dollars, it is not easy to determine; but upon the facts and circumstances of the case, it does not seem to be exorbitant nor extravagant, and taken in connection with Mrs. "Wright’s own admission, as made in the note given for it, it would seem at least satisfactory, if not conclusive, of the amount. I think, therefore, that the decree of the court below has done substantial justice between the parties, is right in foro eonscientia, and under the prayer for general relief may be sustained on the pleadings and evidence in this cause. It ought, therefore, to be affirmed, with costs and damages to the appellee.
The other Judges reversed the decree, remanded the cause, and refer the same to a commissioner to ascertain the correct amount due the complainant, independent of the bond or any admissions contained therein.
Decree reversed.